Motion Granted; Abatement Order filed April 4, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00583-CV
                                  ____________

                           DEAN SMITH, Appellant

                                        V.

                       MICHELE ANN SMITH, Appellee


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-33707

                            ABATEMENT ORDER

      This is an appeal of an enforcement order signed June 1, 2018. On February
7, 2019, appellant filed a petition for writ of mandamus challenging the same order.
This court docketed the original proceeding in cause number 14-19-00106-CV.
Because the June 1, 2018 order was signed by a judge who no longer serves on the
bench this court abated the mandamus proceeding to permit the current trial judge,
the Honorable Sandra Peake, to review the ruling. See Tex. R. App. P. 7.2(b). On
March 7, 2019, on joint motion of the parties, this court extended the abatement
period in the mandamus proceeding to May 3, 2019.
      On March 26, 2019, the parties filed a joint motion to abate the appeal until
May 3, 2019, because the appeal addresses the order being reviewed by Judge Peake.
The motion is granted.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until May 3, 2019. The appeal will be reinstated on this court’s active
docket at that time. Before that date, the court will consider an appropriate motion
to reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM



Panel Consists of Chief Justice Frost and Justices Jewell and Bourliot.